Citation Nr: 0513835	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-35 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to an initial, compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision that, inter alia, 
granted service connection and assigned an initial zero 
percent (noncompensable) evaluation for bilateral hearing 
loss, effective March 7, 2002.  The veteran filed a notice of 
disagreement (NOD) with the assigned rating in April 2003.  
The RO issued a statement of the case (SOC) in October 2003, 
and the veteran filed a substantive appeal in November 2003.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
bilateral hearing loss, the Board has characterized the issue 
on appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability). 

In May 2005, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Audiometric testing during audiological evaluation 
conducted in August 2002 reveals Level III hearing acuity in 
the right ear and Level I hearing acuity in the left ear.



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met at any time since the March 7, 
2002 effective date of the grant of service connection for 
that disability.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85 
(Diagnostic Code 6100) and 4.86 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The veteran's claim was received in March 2002.  A July 2003 
letter to the veteran informed him of the "duty to assist" 
and "notice" requirements of VCAA.  Through the October 
2003 statement of the case (SOC), the veteran and his 
representative have been notified of the laws and regulations 
governing the claim, the evidence that has been considered in 
connection with this appeal, and the bases for the denial of 
the claim.  The RO notified the veteran of the applicable 
rating criteria, and of the need for evidence of current 
medical treatment (of a worsening of his service-connected 
disability).  The veteran and his representative were given 
the opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
ample opportunity to submit such information and evidence.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Factual Background

Service connection has been established for bilateral 
sensorineural hearing loss, effective March 7, 2002.  
Audiometric testing revealed a moderate sensorineural hearing 
loss of the right ear, and a mild to moderately severe 
sensorineural hearing loss of the left ear.  The RO assigned 
an initial, noncompensable disability evaluation.

On audiometric testing in August 2002, pure tone thresholds, 
in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
N/A
45
40
45
50
45
LEFT
N/A
40
35
40
50
41

Speech audiometry then revealed speech recognition ability of 
80 percent in the right ear and of 94 percent in the left 
ear.

Private audiometric testing of the veteran's hearing in 
January 2003 revealed a moderate sensorineural hearing loss.  
The audiologist recommended hearing aids.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations. Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 



Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated separately.  
38 C.F.R. § 4.86 (2004).

In this case, the record does not reveal puretone thresholds 
meeting the definition of an exceptional pattern of hearing 
impairment for each ear under 38 C.F.R. § 4.86.  Hence, the 
veteran would not benefit from application of this provision.  

Applying the standard method for evaluating hearing loss to 
the results of the August 2002 audiometric evaluation, the 
veteran has Level III hearing acuity in the right ear, and 
Level I hearing acuity in the left ear, based on application 
of the reported findings to Tables VI and VII.  These 
findings warrant a zero percent (noncompensable) evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  However, even 
when Table VIa (in lieu of Table VI) and the special 
provisions of 38 C.F.R. § 4.86 are considered for each ear, 
the results still warrant the assignment of a noncompensable 
evaluation.  See 38 C.F.R. § 4.86, Table VIa (2004).

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For this reason, the provisions of 38 C.F.R. § 3.321 (2004), 
governing the assignment of ratings on an extra-schedular 
basis, as requested by the veteran's representative (see 
January 2004 correspondence in lieu of VA Form 646) are not 
warranted.  Given the mechanical method of determining 
evaluations for hearing loss, based on audiometry findings 
and speech discrimination results, it would appear that 
factors other than those findings would not bear on the 
rating assigned for hearing loss.

However, even if consideration of additional factors were 
appropriate, here, there is no showing that the veteran's 
bilateral hearing loss reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the October 2003 SOC).  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment, 
to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
initial zero percent (noncompensable) rating assigned 
following the grant of service connection for bilateral 
hearing loss was proper, and that the criteria for a 
compensable evaluation have not been met at any time since 
the March 2002 effective date of the grant of service 
connection for that condition.  Hence, there is no basis for 
a staged rating, pursuant to Fenderson, and the veteran's 
claim for a compensable evaluation must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial, compensable disability evaluation for bilateral 
hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


